Opinion filed August 2, 2012




                                                          In The


    Eleventh Court of Appeals
                                                       __________

                                               No. 11-11-00157-CR
                                                   __________

                                      JESUS SALDANA, JR., Appellant

                                                              V.

                                        STATE OF TEXAS, Appellee


                                      On Appeal from the 70th District Court

                                                 Ector County, Texas

                                          Trial Court Cause No. A-37,317


                                      MEMORANDUM OPINION
                                  1
         Jesus Saldana, Jr. appeals from a judgment adjudicating him guilty of the offense of
sexual assault of a child.2 Appellant originally pleaded guilty to the offense. Pursuant to the
plea bargain agreement, the trial court deferred adjudication of guilt, placed appellant on


         1
           We note that this is the name shown in the charging instrument but that the judgment shows appellant’s name to be
Jesus Lorenzo Saldana, Jr.
          2
            In Cause No. 11-11-00158-CR, appellant appeals from the trial court’s judgment adjudicating him guilty of the offense
of failure to comply with sex offender registration requirements. Today, in a separate opinion, we affirm the trial court’s
judgment in Cause No. 11-11-00158-CR.
community supervision for eight years, and assessed a fine of $500. In April 2011, the State
filed a motion for warrant and to adjudicate guilt. In its motion, the State alleged that appellant
violated the terms of his community supervision as follows:
           1. On or about March 29, 2011, [appellant] did go within 1000 feet of a
       premise where children commonly gather, including schools, to wit: Odessa High
       School. This is a violation of Rule (23) of the Additional Rules of Community
       Supervision.

            2. On or about March 29, 2011, [appellant] did have indirect contact with the
       victim and went near the school of the victim. This is a violation of Rule (25) of
       the Additional Rules of Community Supervision.

           3. On or about March 29, 2011, [appellant] did have direct contact with a
       minor child under the age of 17 and not supervised by an adult who is over the
       age of 21 years and said adult is approved by the [appellant’s] probation officer.
       This is a violation of Rule (27) of the Additional Rules of Community
       Supervision.

           4. On or about November 1 and December 1, 2010, [appellant] failed to
       make a minimum monthly payment of $60.00 toward his Supervision Fee and Sex
       Offender Supervision Fee. This is a violation of Rule (m) of the Rules of
       Community Supervision.

           5. On or about January 1 and February 1, 2011, [appellant] failed to make a
       minimum monthly payment of $60.00 toward his Supervision Fee and Sex
       Offender Supervision Fee. This is a violation of Rule (m) of the Rules of
       Community Supervision.

The trial court held a hearing on the State’s motion. At the hearing, appellant pleaded “[n]ot
true” to all the State’s allegations. After the evidence was concluded, the State abandoned
Allegation 3. The trial court found Allegations 1, 2, and 4 to be true, and Allegation 5 to be not
true. Therefore, the trial court found that appellant had violated the terms and conditions of his
community supervision, adjudicated appellant guilty of the offense of sexual assault of a child,
imposd a sentence of confinement for twenty years, and assessed a fine of $380. We affirm.
                                         Issues Presented
       Appellant presents two issues. In his issues, appellant contends that the evidence was
legally and factually insufficient to support the trial court’s findings that he violated the terms
and conditions of his community supervision and that, therefore, the trial court abused its
discretion by revoking his community supervision and adjudicating his guilt.


                                                2
                                       Standard of Review
       A trial court’s decision to proceed to an adjudication of guilt and to revoke deferred
adjudication community supervision is reviewable in the same manner as a revocation of
ordinary community supervision. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (West Supp.
2011); Antwine v. State, 268 S.W.3d 634, 636 (Tex. App.—Eastland 2008, pet. ref’d). Given the
unique nature of revocation proceedings and the trial court’s broad discretion in the proceedings,
the general standards for reviewing evidentiary sufficiency do not apply to a trial court’s decision
to revoke community supervision. Miles v. State, 343 S.W.3d 908, 913 (Tex. App.—Fort Worth
2011, no pet.); Antwine, 268 S.W.3d at 636–37; Pierce v. State, 113 S.W.3d 431, 436 (Tex.
App.—Texarkana 2003, pet. ref’d).        Instead, we review a trial court’s decision to revoke
community supervision for an abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex.
Crim. App. 2006); Hart v. State, 264 S.W.3d 364, 366 (Tex. App.—Eastland 2008, pet. ref’d).
In determining questions regarding the sufficiency of the evidence in cases involving the
revocation of community supervision, the State’s burden of proof is by a preponderance of the
evidence, which means “that greater weight of the credible evidence which would create a
reasonable belief that the defendant has violated a condition” of his community supervision.
Rickels, 202 S.W.3d at 763–64.
       Proof by a preponderance of the evidence of any one of the alleged violations of the
conditions of community supervision is sufficient to support a revocation order. Moore v. State,
605 S.W.2d 924, 926 (Tex. Crim. App. 1980); Antwine, 268 S.W.3d at 636; Hart, 264 S.W.3d at
367. Thus, if the greater weight of the credible evidence creates a reasonable belief that a
defendant violated a condition of his community supervision, a trial court does not abuse its
discretion by revoking community supervision, and the trial court’s decision must be upheld.
Rickels, 202 S.W.3d at 763–64; Pierce, 113 S.W.3d at 436. On the other hand, if the State fails
to meet its burden of proof, a trial court abuses its discretion by revoking community
supervision. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex. Crim. App. 1984); Cantu v. State,
339 S.W.3d 688, 691 (Tex. App.—Fort Worth 2011, no pet.); Antwine, 268 S.W.3d at 636. The
trial court is the sole judge of the credibility of the witnesses and the weight to be given their
testimony, and we review the evidence in the light most favorable to the trial court’s ruling.



                                                 3
Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981);
Hart, 264 S.W.3d at 366.
                             Evidence at the Adjudication Hearing
       M.C. was appellant’s victim in the underlying sexual-assault-of-a-child offense. At the
time of the adjudication hearing, M.C. was seventeen years old and a junior at Odessa High
School. M.C. testified that, on March 29, 2009, at about 11:00 a.m., she and her friend, O.S.,
saw appellant in the bus mall of the Odessa High School campus. She said that the bus mall was
the area where students were dropped off from buses and that the bus mall was located between
the main building and the music building on the campus. M.C. said that she saw appellant walk
toward a girl and then hug the girl. M.C. said that appellant looked in her direction but that she
did not know whether appellant saw her.
       M.C. testified that she was scared when she saw appellant. After seeing appellant, M.C.
and O.S. went to the main office to report that they had seen him on campus. M.C. told Assistant
Principal Berzoza and Ector County Independent School District Police Officer Paul Carr what
had happened. Officer Carr testified that M.C. and O.S. told him that they had seen a man on
campus who was not supposed to be there. Officer Carr said that M.C. was crying and upset and
that she said the man’s name was “Jesus.” M.C. testified that she knew where appellant lived
and that the underlying sexual assault had occurred in his house. M.C. told Officer Carr that
appellant lived a couple of blocks away from Odessa High School. M.C. and Berzoza got into
Officer Carr’s vehicle, and Officer Carr drove to the area where appellant lived. M.C. showed
Officer Carr appellant’s house. As Officer Carr drove by the house, he and Berzoza saw a
wheelchair by the door to the house. Berzoza and Officer Carr believed that the wheelchair
belonged to an Odessa High School female student. Officer Carr parked his vehicle, and then he
and Berzoza exited the vehicle and approached appellant’s house to do a welfare check on the
student. M.C. remained in the vehicle.
       Officer Carr testified that, as he and Berzoza approached the house, they were met by a
man in the doorway. Officer Carr said that the man was wearing clothes that matched the
description of the clothes that M.C. and O.S. reported that appellant was wearing when they saw
him at the bus mall. Officer Carr said that he saw two Odessa High School female students
sitting in the living room. The man identified himself to Officer Carr as appellant. Appellant
told Officer Carr that he had carried one of the students from her wheelchair to his couch. The

                                                4
female students told Officer Carr that they were okay and that they had come to appellant’s
house to eat lunch.
       M.C. testified that Officer Carr had appellant stand on his porch and that she identified
appellant to Officer Carr as being the man whom she had seen on the Odessa High School
campus. Because Officer Carr believed that the students in appellant’s house were safe, he drove
Berzoza and M.C. back to campus. Later that afternoon, Officer Carr returned to appellant’s
house and wrote appellant a criminal trespass warning. Officer Carr testified that appellant
admitted to him that he had been on the Odessa High School campus earlier that day.
Officer Carrr testified that appellant told him the reason he had been on the campus was that a
couple of his “home girls” were having trouble.
       Appellant testified that he was not on the Odessa High School campus on March 29,
2009. He admitted that he referred to the female students who were in his living room as his
“home girls” when he talked with Officer Carr. Appellant said that he told Officer Carr one of
the girls “was having problems with a dude.” Appellant said that neither of the girls was under
the age of seventeen. Appellant said that he never told Officer Carr that he had been on the
Odessa High School campus.
                                             Analysis
       M.C. testified that she saw appellant on the Odessa High School campus. Officer Carr
testified that appellant told him that he had been on the campus. Appellant denied making this
statement to Officer Carr. Appellant testified that he had not been on the Odessa High School
campus. As the sole judge of the credibility of the witnesses and the weight to be given their
testimony, the trial court was free to accept M.C.’s and Officer Carr’s testimony and to reject
appellant’s testimony. Miles, 343 S.W.3d at 913. The trial court’s ruling demonstrates that it
believed M.C.’s and Officer Carr’s testimony. Viewing the evidence in the light most favorable
to the trial court’s ruling, we conclude that the trial court could have reasonably found that
appellant violated the terms and conditions of his community supervision by going within 1,000
feet of Odessa High School and by having indirect contact with M.C. and going to her school.
Either of these violations, standing alone, is sufficient to support the trial court’s revocation
order. Moore, 605 S.W.2d at 926; Antwine, 268 S.W.3d at 636. Therefore, we need not address
appellant’s contention that the evidence was insufficient to support the trial court’s finding that



                                                  5
he violated the terms and conditions of his community supervision by failing to pay his monthly
supervision fees on November 1, 2010, and December 1, 2010.
       Because the record contains evidence supporting the trial court’s determination that
appellant violated the terms and conditions of his community supervision, we conclude that the
trial court did not abuse its discretion by proceeding with an adjudication of guilt. Appellant’s
issues are overruled.
                                       This Court’s Ruling
       The judgment of the trial court is affirmed.




                                                             TERRY McCALL
                                                             JUSTICE


August 2, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                6